Citation Nr: 9916109	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-00 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946 and from July 1948 to July 1964.  The record 
also shows unverified service in the reserves subsequent 
thereto.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a September 1997 rating determination by the Columbia, 
South Carolina Regional Office (RO) which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral hearing loss.


REMAND

The veteran's initial claim for service connection for 
hearing loss was denied by the RO in February 1989 on the 
basis that hearing loss, as defined for VA purposes, was not 
shown in military service.

The service medical records contain an examination report 
dated in January 1961 with the results of an audiogram 
conducted at the Wellington Hospital, New Zealand.  There is 
no indication of the standard used in that testing and an 
interpretation of the audiogram is not of record.  However, 
there is a presumption that service department audiometry 
prior to November 1, 1967, unmarked as to standard used, was 
conducted under the American Standards Association (ASA) 
standards, VA PG-21-1, Section 0-17, Change 116, March 12, 
1969.  For any valid comparison of audiometry scores in such 
case, the ASA audiometry scores must be converted to 
International Standards Organization (ISO) standard scores, 
since when so converted to ISO units, the findings may 
reflect hearing loss.  Thus, before a determination is 
rendered in this case, this should be clarified.

In addition, because the present appeal does not arise from 
an original claim, but comes from an attempt to reopen a 
claim which was previously denied, the important distinctions 
between those two types of claims must be kept in mind.  We 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the VA, was required 
to perform a two-step analysis when a claimant sought to 
reopen a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if it was determined that the claimant had produced 
new and material evidence, the claim was reopened and the VA 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which VA must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, VA is further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the [VA] to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

In order to ensure the veteran's procedural rights are 
safeguarded in this matter, it will be necessary to return 
the case to the RO for its consideration of the veteran's 
claim in light of the Court's recent holdings as set out 
above.  

Under the circumstances described above, this case is 
REMANDED to the RO for the following:  

1.  The claims file (along with a copy of 
this Remand and charts for converting ASA 
audiometry scores to ISO audiometry 
scores) should be forwarded to a VA 
audiologist.  The audiologist should be 
asked to convert the scores on the 
January 1961 audiogram conducted at the 
Wellington Hospital, New Zealand to ISO 
scores, and then provide an opinion 
provided as to whether the scores appear 
to comport with the definition of a 
hearing disability set out under 38 
C.F.R. § 3.385 (1998).  The rationale for 
any conclusion reached, should be stated 
in detail.  

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, pursuant to 
applicable law and regulations and the 
Court decisions set forth in the body of 
this Remand, including Hodge v. West, 
Winters v. West, Elkins v. West, and 
Fossie v. West.  If any determination in 
this regard is adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is to insure due process of law.  
By this action, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition 
warranted in this case.  The veteran need take no action 
until otherwise notified, but he and/or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



